 


110 HR 3130 IH: Enhanced Methamphetamine Treatment Grants Assistance Act of 2007
U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3130 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2007 
Ms. Hooley introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title V of the Public Health Service Act to provide for enhanced comprehensive methamphetamine treatment services. 
 
 
1.Short titleThis Act may be cited as the Enhanced Methamphetamine Treatment Grants Assistance Act of 2007. 
2.Grants for wrap-around methamphetamine treatment servicesSubpart 1 of part B of title V of the Public Health Service Act is amended— 
(1)by redesignating section 514, as added by section 3634 of Public Law 106–310 (114 Stat. 1236), as section 514B; and 
(2)by inserting after section 514B, as redesignated by paragraph (1), the following new section: 
 
514C.Grants for comprehensive wrap-around methamphetamine treatment services 
(a)AuthorizationThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall provide awards of grants to public, private, and nonprofit entities and Indian tribes and tribal organizations to establish programs to provide for and coordinate the provision of wrap-around services described in subsection (c) to methamphetamine-affected individuals described in subsection (b), in accordance with this section. 
(b)Methamphetamine-affected individual describedFor purposes of subsection (a), a methamphetamine-affected individual is an individual who— 
(1) 
(A)resided in a residential inpatient treatment facility for the treatment of methamphetamine abuse or addiction; or 
(B)received treatment for methamphetamine abuse or addiction from an intensive outpatient treatment facility; and 
(2)after successful completion of such treatment reenters the community of such individual. 
(c)Wrap-around services describedIn the case of a methamphetamine-affected individual, wrap-around services described in this subsection are as follows: 
(1)Medical services. 
(2)Dental services. 
(3)Mental health services. 
(4)Child care services. 
(5)Job training services. 
(6)Housing assistance. 
(7)Training in parenting. 
(8)Prevention services for family members, with respect to methamphetamine abuse or addiction. 
(9)Transportation assistance services for purposes of participation in the services listed in paragraphs (1) through (8). 
(d)Minimum qualifications for receipt of awardTo be eligible to receive an award under subsection (a), an applicant shall provide assurances to the satisfaction of the Secretary that— 
(1)the applicant has the capacity to carry out a program described in such subsection; 
(2)the applicant, or any entity through which the applicant will provide services described in subsection (c), meets all applicable State licensure or certification requirements regarding the provision of the services involved; and 
(3)the applicant has entered into agreements with entities in the community involved through which the applicant will provide such services. 
(e)Priority for grants distributionsIn making grants under this section, the Secretary shall give priority to applications for programs that serve communities with high or increasing rate of methamphetamine abuse or addiction, as specified by the Secretary.  
(f)ReportsFor each year that an entity receives a grant under subsection (a) for a program, such entity shall submit to the Secretary a report on the results and effectiveness of the program. 
(g)DefinitionsFor purposes of this section: 
(1)Residential inpatient treatment facilityThe term residential inpatient treatment facility means a facility that provides treatment for substance abuse and in which health professionals and clinicians provide a planned regimen of 24-hour professionally-directed evaluation, care, and treatment for such substance abuse in an inpatient setting, including 24-hour observation and monitoring. 
(2)Intensive outpatient treatment facilityThe term intensive outpatient treatment facility means a facility that provides treatment for substance abuse in which health professional and clinicians provide regularly scheduled sessions. with respect to such treatment, within a structured program and that provides a minimum of 9 hours of treatment during a week. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $40,000,000 for each of fiscal years 2009 through 2013.. 
3.Family-based substance abuse treatment programs 
(a)Extension and expansion of residential treatment program for pregnant and postpartum women To include caregiver parentsSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— 
(1)in the heading, by striking pregnant and postpartum women and inserting caregiver parents, including pregnant women; 
(2)in subsection (a)— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting and Indian tribes and tribal organizations after private entities; and  
(ii)by striking pregnant and postpartum women treatment for substance abuse and inserting caregiver parents, including pregnant women, treatment for substance abuse (including treatment for addiction to methamphetamine); and 
(B)in each of paragraphs (1), (2), and (3), by striking women and inserting caregiver parents each place it appears;  
(3)in subsection (b)(2), by striking woman and inserting caregiver parent; 
(4)in subsection (c)— 
(A)in paragraph (1)— 
(I)strike eligible woman and insert eligible caregiver parent; 
(ii)strike with the women and insert with the parent; and 
(iii)strike to the woman and insert to the parent; 
(B)in paragraph (2)(B), strike woman and insert caregiver parent; 
(5)in subsection (d), strike woman and insert caregiver parent each place it appears and strike women and insert caregiver parents each place it appears; 
(6)in subsection (h), strike pregnant and postpartum women and insert caregiver parents; 
(7)in subsection (j), strike woman and insert caregiver parent each place it appears; 
(8)in subsection (k)(2), strike women and insert caregiver parents; 
(9)by amending subsection (m) to read as follows: 
 
(m)Use of funds; Priority for certain areas served 
(1)Use of fundsA funding agreement for an award under subsection (a) for an applicant is that funds awarded under such subsection to such applicant shall be used for programs according to the following order of priority: 
(A)For a program that provides services to caregiver parents who are pregnant and postpartum women. 
(B)For a program that provides services to caregiver parents who are single parents and the sole caregivers with respect to their children. 
(C)For a program that provides services to any caregiver parents. 
(2)Priority for certain areas servedIn making awards under subsection (a), the Director shall give priority to any entity that agrees to use the award for a program serving an area that— 
(A)is a rural area; 
(B)an area determined by the Director to have a shortage of family-based substance abuse treatment options; or 
(C)is determined by the Director to have high rates of addiction to methamphetamine.; 
(10)in subsection (p), by striking October 1, 1994 and inserting October 1, 2008; 
(11)in subsection (q)— 
(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; 
(B)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term caregiver parent means, with respect to a child, a parent or legal guardian with whom the child resides, and includes a pregnant woman. ; and 
(C)by amending paragraph (3), as redesignated by subparagraph (A) of this paragraph, to read as follows: 
 
(3)The term eligible caregiver parent means a caregiver parent who has been admitted to a program operated pursuant to subsection (a). ; and 
(12)in subsection (r), by striking such sums as may be necessary to fiscal years 2001 through 2003 and inserting $70,000,000 for each of fiscal years 2009 through 2013. 
(b)Program To Reduce Substance Abuse Among Nonviolent Offenders: Family Treatment Alternatives to IncarcerationTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 509 the following: 
 
510.Program to reduce substance abuse among nonviolent offenders: family treatment alternatives to incarceration 
(a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall make awards of grants, cooperative agreements, or contracts to public and nonprofit private entities and Indian tribes and tribal organizations for the purpose of assisting local jails and detention facilities in providing comprehensive, family-based substance abuse treatment services (including treatment for addiction to methamphetamine) to pregnant and parenting adults who are considered nonviolent offenders. 
(b)Minimum qualifications for nonprofit private entitiesAn award may be made under subsection (a) to an applicant that is a nonprofit private entity only if the Secretary determines that— 
(1)the applicant has the capacity to provide the services described subsection (a); and 
(2)the applicant meets all applicable State licensor and certification requirements regarding the provision of substance abuse treatment services. 
(c)Requirements applicable to family drug treatment program that is an alternative to incarcerationA grant under this section may be used for a family drug treatment program that is an alternative to incarceration only if the program complies with the following: 
(1)The program is a comprehensive, long-term family treatment program focused on the treatment of the parent and child. 
(2)The program and its providers meet all applicable State licensor and certification requirements regarding the provision of substance abuse treatment services. 
(3)Each parent offender who participates in the program is sentenced to, or placed with, a long-term family treatment program (which shall include a residential component). 
(4)Each parent offender who participates in the program serves a sentence with respect to the underlying crime if that parent offender does not successfully complete treatment with the residential treatment provider. 
(5)The program has mandatory periodic drug testing. The Secretary shall, by prescribing guidelines or regulations, specify standards for the timing and manner of complying with such testing. The standards shall ensure that— 
(A)each individual participating in the program as an alternative to incarceration is tested for every controlled substance that the participant has been known to abuse, and for any other controlled substance the Secretary may require; and 
(B)the testing is accurate and practicable; and 
(C)the drug testing regime is a factor in determinations of whether program participants successfully complete treatment. 
(d)Allocation of awardsIn making awards under subsection (a), the Secretary shall give priority to any entity that agrees to use the award for a program serving an area that— 
(1)is a rural area, an area designated under section 332 by the Administrator of the Health Resources and Services Administration as a health professional shortage area with a shortage of mental health professionals, or an area determined by the Secretary to have a shortage of family-based substance abuse treatment options; and 
(2)is determined by the Secretary to have high rates of addiction to methamphetamine or other drugs. 
(e)DefinitionsIn this section the terms family drug treatment, family treatment, and comprehensive, long-term family treatment describe programs that provide, or are able to provide referrals for, the following services: Substance abuse treatment, children’s early intervention services, family counseling, legal services, medical care, mental health services, nursery and preschool, parenting skills training, pediatric care, prenatal care, sexual abuse therapy, relapse prevention, transportation, and job or vocational training or general equivalency diploma (GED) classes. 
(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $40,000,000 for each of fiscal years 2009, 2010, and 2011, and $50,000,000 for each of fiscal years 2012 and 2013.. 
4.Methamphetamine treatment program grants for underserved populationsSubpart 1 of part B of such title, as amended by section 2, is further amended by adding at the end the following new section: 
 
514D.Methamphetamine treatment program grants for underserved populations 
(a)AuthorizationThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall provide awards of grants to public, private, and nonprofit entities and Indian tribes and tribal organizations for the purpose of providing services in connection with the treatment of methamphetamine use or addiction to underserved populations. 
(b)Underserved populations describedFor purposes of subsection (a), an underserved population, with respect to services described in such subsection, is a population of individuals who are— 
(1)not eligible for such services under title XVIII of the Social Security Act and are not eligible for medical assistance for such services under title XIX of such Act; 
(2)not receiving such services through a drug court; and 
(3)not eligible for such services under a program for pregnant or parenting women. 
(c)EligibilityTo be eligible to receive an award under subsection (a), an applicant shall provide assurances to the satisfaction of the Secretary that the population that will be furnished services funded by such award will be an underserved population. 
(d)Priority for grant distributionsIn making grants under this section, the Secretary shall give priority to applications for programs designed to serve individuals who proactively seek treatment for methamphetamine use or addiction and who are not required to do so by court order or other form of law enforcement. 
(e)ReportsFor each year that an entity receives a grant under subsection (a) for a program, such entity shall submit to the Secretary a report on the results and effectiveness of the program. 
(f)Authorization for appropriationsThere is authorized to be appropriated to carry out this section, $60,000,000 for each of the fiscal years 2009 through 2013.. 
5.SAMHSA study on methamphetamine treatment methods 
(a)StudyThe Secretary of Health and Human Services, through the National Clearinghouse for Alcohol and Drug Information, shall conduct a study to identify methamphetamine use and addiction treatment methodologies and to evaluate the efficacy of such methodologies. 
(b)ReportBy not later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the results of the study under subsection (a). 
 
